ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20 — 3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension of ANNE P. CATALINE of MARLTON, who was admitted to the bar of this State in 1994;
And on September 4, 2014, the Court having ordered respondent to comply with all outstanding requests from the Office of Attorney Ethics within thirty days or be temporarily suspended from practice without further notice;
And the Office of Attorney Ethics having reported to the Court that respondent has failed to comply with the Court’s Order;
And good cause appearing;
It is ORDERED that the motion is granted, and ANNE P. CATALINE is temporarily suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that ANNE P. CATALINE be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by ANNE P. CATALINE pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the *619funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State; and it is further
ORDERED that ANNE P. CATALINE comply with Rule 1:20-20 dealing with suspended attorneys.